Citation Nr: 1414167	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-31 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for dysthymia.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1985 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board previously remanded the case in December 2012 for further development.  The mandates of the remand have been substantially met, and the Board will proceed to adjudicate the appeal. See Stegall v. West, 11 Vet. App. 268(1998).


FINDINGS OF FACT

1.  The Veteran's dysthymia causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

2.  The disorder does not result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for dysthymia have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appeal arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and it complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, VA and private medical treatment records are in the file.  In addition, Social Security (SSA) records have also been obtained.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

In addition, the Veteran underwent multiple VA examinations.  The reports from these examinations and the medical opinions are in the claims file. These examinations and opinions involved a review of the claims file, thorough examinations of the Veteran, and supporting rationales.  The Board finds that these examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Increased Initial Rating

The September 2006 rating decision granted service connection for dysthymia, rated at 70 percent disabling under Diagnostic Code 9433; the Veteran claims that a higher rating is warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The General Rating Formula for Mental disorders is used to evaluate disabilities rated under Diagnostic Code 9433.  A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed under the General Rating Formula for Mental Disorders serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the symptoms to be considered when rating a veteran's disability are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  See Evans v. West, 12 Vet. App, 22, 30 (1998).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  The Board must evaluate the probative value of any doctor's opinion in light of all the evidence of record.
 
A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Turning to the merits of the claim, the relevant evidence includes a VA examination from June 2001; a private examination from January 2003; SSA records received June 2006; additional VA examinations from September 2006, May 2008, and February and March 2013; and several medical treatment and counseling notes.

In a June 2001 VA examination, the Veteran was diagnosed with dysthymia under Axis I and unspecified personality traits under Axis II.  He was alert and presented a mood of controlled dysphoria.  The Veteran reflected no clinical problems regarding impaired thinking or communication.  Regarding hallucinations, the Veteran reported what appeared to be illusional concrete memories rather than classical hallucination.  The Veteran had not behaved suicidally or homicidally.  He was normally oriented to person, place, and time. The examiner noted that the Veteran seemed to answer affirmatively to the subject of obsessive ritualistic behavior.  The Veteran did not display illogical or obscure speech patterns, or derealistic contents.  He appeared not to have had the classical panic attacks.  The Veteran reported being depressed all the time.  The examiner assigned the Veteran a GAF score of 75.

In a January 2003 private examination, the Veteran was diagnosed with depressive disorder, not otherwise specified, with psychotic features under Axis I, and dependent personality disorder with antisocial traits under Axis II.  He reported having poor self-esteem.  He denied suicidal or homicidal feelings.  He also reported hearing voices telling him "don't try to do this or do that, relax at home."  The Veteran's speech was spontaneous, coherent and relevant, somewhat tangential but otherwise well-organized.  The private examiner first stated that the Veteran denied any delusions.   Then, the private examiner stated that the Veteran reported delusions of persecution.  The Veteran did not display obsessions or thoughts of being controlled by others.  He was alert to time, place, and person.  There was no history of suicidal thoughts or panic attacks.  The private examiner assigned him a GAF score of 48.

SSA records received in June 2006 include medical records, a disability determination, and a January 2005 disability decision, finding the Veteran disabled based, in relevant part, on a diagnosis of affective or mood disorders and depression.

In a September 2006 VA examination, the Veteran was diagnosed with dysthymia.  On mental status examination, the Veteran displayed a depressed affect and mood.  There were no hallucinations or delusions, or formal thought disorder.  The Veteran displayed no suicidal plan or intent.  He was alert and cognitively intact.  The examiner assigned the Veteran a GAF score of 55.

In a May 2008 VA examination, the Veteran was diagnosed with dysthymia under Axis I, and Cluster B personality traits under Axis II.  On mental status examination, the Veteran was oriented to all spheres.  His recent and remote memory was intact and his concentration was adequate when stimulated to follow through on tasks.  He denied hallucinations, delusions, and admitted that he occasionally hears a voice-identified as his conscience-telling him to avoid dangerous situations and, once recently, to close his eyes while driving.  The examiner noted that the Veteran's statements were not made with a great deal of confidence and there was no consistent evidence of gross thought disorder or psychosis.  The Veteran denied current suicidal or homicidal ideations as well as a history of suicide attempts.  The examiner found that the Veteran's dysthymia precludes only highly-demanding forms of employment, and assigned him a GAF score of 55.

Pursuant to the Board remand, the Veteran was afforded a VA examination in February 2013 where the examiner was asked to review the Veteran's pertinent medical records during the period on appeal and provide an overall assessment on the Veteran's disability.  The examiner considered the Veteran's reports of living by himself and having last worked in February 2002.  The Veteran was diagnosed with more than one mental disorder: dysthymic disorder under Axis I, and personality disorder NOS with passive aggressive traits under Axis II.  The examiner specifically noted that it is possible to differentiate what symptoms are attributable to each diagnosis.  The examiner found that the Veteran displayed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also found that the Veteran displayed an average GAF score of 55 during this period, and that his lowest GAF score was 50.

The Veteran displayed depressed mood; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work life setting; low motivation; and non-compliance with medical and psychological treatment.  The Veteran was found to be capable of managing his own financial affairs.

The Veteran did not display anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; memory loss; impairment of his memory; flattened affect; circumstantial, circumlocutory, stereotyped, illogical, obscure, or irrelevant speech; difficulty understanding complex commands; impaired judgment or abstract thinking; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; neglect of personal appearance and hygiene; inability to perform activities of daily living; or disorientation to time or place.
  
Given the two mental disorders diagnosed in the February 2013 VA examination and the notation that their symptoms could be differentiated, the February 2013 examiner was asked to specifically identify and differentiate the symptoms associated with each of the Veteran's mental disorder diagnoses.  In relevant part, in a March 2013 VA examination report, the examiner found that the Veteran's dysthymic disorder included depression, which is manifested by feeling down, low self-worth, pessimistic, irritable, sleep disturbance, social withdrawal, fatigue, and hopeless but without suicidal ideation.  The examiner found that the Veteran's dysthymic disorder may cause mild-moderate difficulty with energy, concentration, motivation, and stress tolerance.  The Veteran's social and occupations functioning may be somewhat decreased, but his ability to work in substantially gainful employment remains, although environments that are highly socially or mentally demanding may be difficult.

In contrast, the Veteran's personality disorder was manifested by decreased motivation, resistance to guidance, habitual passive resistance and/or opposition to demands to function or meet others' expectations, procrastination, noncompliance in several spheres (including medical directives), self-pity, and externalization of blame.  The Veteran's personality disorder causes moderate to severe social difficulty, with poor social relations and difficulty coping with demands or adversity.  The ability to work in substantially gainful employment remains, although structure and contingencies that effort may be required.

The Veteran has also been treated intermittently for his psychiatric symptoms.  Medical treatment notes from the relevant period on appeal reflect that the Veteran has repeatedly displayed a depressed mood and constricted affect.  But, the Veteran has consistently denied suicidal or homicidal ideations, delusions, or hallucinations.  The Veteran has received GAF scores of ranging from 50 to 71. 

Considering the evidence in light of the foregoing criteria, the preponderance of the evidence weighs against a finding that the Veteran's symptomatology warrants a rating in excess of 70 percent, at any point during the appeal period.  The Board does not find that the Veteran's overall disability picture demonstrates gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Although the absence of these symptoms is not outcome determinative, the Veteran's overall disability picture does not reflect the severity, frequency, and duration of symptoms that affects his level of occupational and social impairment pertinent to a rating in excess of 70 percent.  See Vazquez-Claudio, 713 F.3d at 112.  The disorder does not result in total occupational and social impairment so as to warrant a 100 percent rating.  Accordingly, the Veteran's dysthymia warrants no more than a 70 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 9433.

In reaching these determinations, the Board has considered the Veteran's statements in support of his claim, which assert that a higher disability rating is warranted.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).
 
Furthermore, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered the possibility of staged ratings under Fenderson v. West, 12 Vet. App. 119 (2009) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

For the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for his dysthymia; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

An initial rating in excess of 70 percent for dysthymia is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


